Citation Nr: 0205705	
Decision Date: 06/03/02    Archive Date: 06/13/02

DOCKET NO.  01-05 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel
INTRODUCTION

The appellant is a veteran who had active service from April 
1959 to January 1963. He also had several periods of active 
duty for training (ACDUTRA) in the U.S. Navy Reserves, 
including a verified period of ACDUTRA from September 16, 
1978 to September 29, 1978.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from an April 
2001 rating decision by the Phoenix, Arizona, Regional Office 
(RO) of the Department of Veterans Affairs (VA), which denied 
service connection for diabetes mellitus and for mechanical 
low back pain with degenerative joint disease of the lumbar 
spine.  A videoconference hearing was held before the 
undersigned in January 2002.


FINDINGS OF FACT

1.  Diabetes mellitus was not manifested during active 
service or within one year after the veteran's separation 
from service; there is no competent evidence that the 
diabetes is related to service or to trauma the veteran 
sustained on ACDUTRA

2.  Mechanical low back pain and arthritis were not 
manifested in service; lumbar arthritis was not manifested in 
the first post-service year; and there is no competent 
evidence relating the veteran's current mechanical low back 
pain or lumbosacral arthritis to service or to an injury on 
active duty or ACDUTRA.


CONCLUSIONS OF LAW

1.  Service connection for diabetes mellitus is not 
warranted.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2001).

2.  Service connection for a low back disorder is not 
warranted.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA); codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 
2001).  This legislation eliminated the well grounded claim 
provisions previously in effect and provided, among other 
things, for notice and assistance to claimants under certain 
circumstances.  Regulations implementing the VCAA have now 
been published.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The VCAA and implementing regulations apply in the instant 
case.  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  [In Dyment v. 
Principi, No. 00-7075 at 7 Fed. Cir. (April 24, 2002) and 
Bernklau v. Principi, No. 00-7122 (May, 20, 2002), the United 
States Court of Appeals for the Federal Circuit held that the 
"duty to assist" provisions of section 3(a) of the VCAA do 
not have retroactive effect.  Nevertheless, the Board remains 
bound by VAOPGCPREC 11-2000 which held that they do.  
Regardless, for the reasons explained below, the matter of 
VCAA retroactivity is moot.]

The Board finds that there has been substantial compliance 
with the mandates of the VCAA and implementing regulations.  
Although initially denied as not well grounded, the claim has 
now been considered on the merits.  The record includes 
service medical records, VA examination reports, and private 
medical records.  No available outstanding evidence has been 
identified.  The veteran stated at the hearing and in 
correspondence with the RO that older private treatment 
records were destroyed by the provider, and were unavailable.  
He was also unable to locate another private doctor who 
treated him in the late 1970's.  The veteran has been 
notified of the applicable laws and regulations.  Discussions 
at the videoconference hearing, and in the rating decisions, 
statement of the case, and supplemental statements of the 
case have informed him what he needs to establish entitlement 
to the benefit sought and what evidence VA has obtained.  
Where, as here, there has been substantial compliance with 
the VCAA and the implementing regulations, a remand for 
further review in light of the VCAA and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  The veteran is not 
prejudiced by the Board addressing the claim based on the 
current record.  Bernard v. Brown, 4 Vet. App. 384 (1994).

Factual Background

The veteran contends that he developed diabetes mellitus as a 
result of a pancreas injury when a building collapsed on him 
during ACDUTRA in September 1978.

Service medical records from the April 1959 to January 1963 
reveal no treatment for diabetes or complaints related to 
diabetes, nor do they show any treatment for or complaints of 
low back pain or arthritis.  One urinalysis (on service 
entry) in April 1959 showed sugar in the urine, but all 
subsequent tests were negative.  On January 1963 separation 
examination, urinalysis was normal.  No low back problems 
were noted.

Service medical records from the veteran's reserve service 
reveal complaints of hematuria in October 1976.  On annual 
physical in June 1977, urinalysis was negative for sugar.  
The veteran's back was normal.  On the second day of a period 
of ACDUTRA in September 1978, a building he was helping to 
tear down collapsed.  The veteran sustained abrasions to the 
right upper back, from his right shoulder to his mid back in 
a diagonal line, and had moderate muscle-skin tenderness.  
There was a full range of motion.  Soft tissue injury was 
diagnosed.  The veteran complained of blood in his semen 
after intercourse while still on ACDUTRA; no occult blood was 
found in the urine.  In October 1978, the veteran complained 
of low back pain secondary to being struck by the collapsing 
building.  He denied any prior back injury, and reported that 
he was treated symptomatically after the injury and had to 
drive home.  There was no objective evidence to support the 
veteran's subjective complaints.  An x-ray of the lumbosacral 
spine was negative.  The impression was lower back strain and 
sprain.  He veteran was referred for an orthopedic 
consultation after two weeks of physical therapy had not 
improved his condition.  The orthopedist noted complaints of 
left sided low back pain and of the veteran's legs "going to 
sleep" with prolonged sitting.  There was pain with flexion 
and right lateral bending, and tenderness at L3-L4.  Reflexes 
and motor senses were intact.  Low back strain, no nerve root 
signs, was diagnosed.  On December 1979 annual examination, 
no back problems were noted; the spine was listed as normal.  
The veteran reported that diabetes mellitus was diagnosed in 
June 1979, and that he took 38 units of Lente daily.  A 
waiver for reserve service was recommended, but was denied.  
The veteran was found not physically qualified for active 
duty in the Naval Reserve, based on his diabetes.

In a September 1979 letter in support of a waiver request, 
the veteran's private doctor reported that he began treating 
the appellant in July 1979 for diabetes mellitus.  He had 
done well on insulin therapy.

Private medical records from March 1989 to August 1997 reveal 
continued treatment for insulin dependent diabetes mellitus.  
At several points, doctors indicated a history of diabetes 
from 1979.  The veteran complained of back pain in August 
1990, when back strain was diagnosed.  In September 1992, 
probable degenerative joint disease of the neck was diagnosed 
based on point tenderness of the neck.  In November 1996, 
mild point tenderness of the lower back was noted.  In 
December 1996, paraspinous tenderness was noted.  X-rays of 
the lumbosacral spine showed multilevel degenerative disc 
disease, not significant; anatomical alignment was normal; 
and there was no evidence of any compression deformity or 
fracture.  The provider informed the veteran that records 
were kept for only ten years, so no older records were 
available.

Private medical records from June 1992 to July 1998 reveal 
treatment for diabetic retinopathy.  The doctor stated in a 
June 1992 letter that the veteran had a thirteen year history 
of insulin dependent diabetes.

On September 1998 VA examination, the veteran reported a 
twenty year history of diabetes mellitus, which was first 
diagnosed following a "traumatic crush injury."  He was 
currently taking insulin to control the diabetes, and had eye 
problems associated with the disease.  On examination, a 
slightly decreased perception of sharp pain from the ankles 
down was noted bilaterally.  Insulin dependent diabetes 
mellitus with associated neuropathy was diagnosed.

On November 1998 VA examination, the veteran reported that he 
injured his back when a building fell on him.  Since that 
time, he had "flare ups" of back pain, and had developed 
insulin dependent diabetes.  He did not do physical therapy, 
but had in the past, and it was beneficial.  Back pain was 
not daily.  On occasion, he also had leg pain.  Forward 
flexion was to 80 degrees, and there was a full range of 
extension.  No neurological deficit was noted.  Occasional 
mechanical low back pain was diagnosed pending x-rays.  X-
rays showed mild-moderate degenerative joint disease of the 
lumbar spine with anterior osteophytes, and mild to moderate 
facet arthritis of L5-S1.

The veteran testified at a videoconference hearing in January 
2002.  He stated that in September 1978, a day or two before 
his ACDUTRA period was over, he was struck across the back 
and right shoulder by the center beam of a building that 
collapsed during dismantling.  He was pinned beneath the beam 
for a short time.  He was treated by a corpsman who told him 
to go to Davis-Monthan Air Force base when his ACDUTRA was 
over.  His wife flew to California to drive him home.  He had 
a bruise on his back and was passing blood in his urine and 
stool.  He was given "shock therapy" at Davis-Monthan.  He 
was not comfortable with the military doctor, and went to a 
civilian, who diagnosed diabetes mellitus.  He did not seek 
treatment at VA.  He reported back problems once in a while, 
every couple of years.  The last episode was two or three 
years prior.  Older treatment records from the private 
doctors who treated his back problems were unavailable, as 
they were only maintained for a certain number of years; more 
recent records were in the file..  The civilian doctor who 
treated him immediately following his 1978 injury could not 
be located.  No doctor had related his diabetes to a pancreas 
injury, although the initial civilian doctor was aware of the 
incident. 

Analysis

The law provides that service connection will be granted for 
a disability if it is shown that the veteran suffers from 
such disability and that it resulted from an injury suffered 
or disease contracted in line of duty, or from aggravation in 
line of duty of a preexisting injury or disease.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be 
granted for a disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  Active duty includes any period of ACDUTRA 
during which an individual was disabled by an injury incurred 
in the line of duty.  38 C.F.R. § 3.6(a).  In order to 
prevail on the merits on the issue of service connection, 
there must be medical evidence of current disability; medical 
or, in certain circumstances lay, evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West 12 
Vet. App. 247, 253 (1999).

Certain chronic disabilities, such as diabetes and arthritis, 
are presumed to have been incurred in service if manifest to 
a compensable degree within one year of discharge from 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  "Service" for purposes of presumptive 
service connection of chronic diseases is defined as 90 days 
of continuous active service.  38 C.F.R. § 3.307(a)(1).

Diabetes mellitus

To establish entitlement to service connection for diabetes 
mellitus under the law and regulations, outlined above, the 
veteran must show that diabetes mellitus was manifested in 
service, or (because diabetes mellitus is a chronic 
disability to which the presumptions of 38 U.S.C.A. §§ 1112, 
1113 and 38 C.F.R. §§ 3.307, 3.309 apply) that it was 
manifested to a compensable degree in the first postservice 
year, or (by competent evidence) that it is due to disease 
contracted or injury sustained on active duty (including 
ACDUTRA).

Here, there is no evidence that diabetes mellitus was 
manifested in service or within the first year after the 
veteran's separation from service in January 1963.  It is not 
claimed otherwise.

The veteran bases his claim on a theory that his diabetes 
mellitus is due to a pancreas injury he sustained on ACDUTRA.  
There is no competent evidence supporting that theory. Injury 
to the pancreas was not reported when the veteran sustained a 
low back injury in 1978.  More significantly, no medical 
professional has attributed the veteran's diabetes mellitus 
to such an injury.  As a layperson, the veteran is not 
competent to relate his diabetes mellitus to an injury in 
service by his opinion.  He lacks the requisite expertise.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

Without competent evidence of a nexus between the veteran's 
current diabetes mellitus and disease or injury in service, 
service connection for diabetes mellitus is not warranted.

Low back disability

A low back disability was not manifested in service, and low 
back arthritis was not manifested in the veteran's first 
post-service year.  There is no competent evidence relating 
any current low back disability to the veteran's period of 
active duty from April 1959 to January 1963.  Consequently, 
service connection for low back disability based on that 
period of service is not warranted.  

The veteran was seen for complaints of back pain after a 
September 1978 injury on ACDUTRA.  The complaints apparently 
resolved, as after 1978, there is no further clinical 
evidence of a complaint of back pain until August 1990.  The 
veteran testified that he was seen by a private doctor for 
back pain soon after the accident, but that these records 
were no longer available.  He also stated that his back 
problems were sporadic.  This is supported by the medical 
evidence, which shows treatment in 1990, 1992, and 1996.  His 
last episode of back pain reportedly occurred in 
approximately 1999 or 2000. 

X-rays in 1996 showed some degenerative disc disease, and no 
structural defects.  In 1998, occasional mechanical low back 
pain and mild to moderate degenerative joint disease of the 
lumbar spine were diagnosed.  Although the veteran recounted 
that his complaints of back pain began after an injury on 
ACDUTRA, no doctor has associated the currently diagnosed 
disabilities with the 1978 ACDUTRA injury.  As a layperson, 
the veteran is not competent to establish a nexus by his own 
opinion.  Espiritu, supra.  Moreover, the Board finds that 
the evidence does not show continuity of low back symptoms.  
The veteran's low back pain from 1990 on has been only 
occasional, clinically documented in 1990, 1992, 1996, and 
1999 or 2000.  In light of the foregoing, the Board finds 
that the injury on ACDUTRA in 1978 was an acute and 
transitory event, which resolved without residual disability, 
and that current low back arthritis and occasional mechanical 
low back pain are not related to that injury.  Without any 
competent evidence of a nexus between the current low back 
disabilities and service, or an injury therein, service 
connection for such disabilities is not warranted.


ORDER

Service connection for diabetes mellitus and for a low back 
disorder is denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.


 

